Title: Albemarle County Court Decision in Jefferson v. Michie, 4 November 1813
From: Albemarle County Court, Virginia
To: Jefferson, Thomas,Michie, David


          
          
          
          
            
              Thomas Jefferson
              }
              Compt
            
            
              vs
              Upon a bill in chancery to perpetuate testamoney
            
            
              David Michie
              Deft
            
          
          This cause came on to be heard this fourth day of November 1813 On the bill answer, plea set down for argument and exhibits, and the arguments of council being heard & mature consideration had thereon, It is adjudged ordered and decreed by the court that the defendants plea be overruled, and that commissions be and are hereby awarded the complainant to take the depositions de bene esse of the several witnesses as prayed for in his bill, which when taken in pursuence of said commission on reasonable notice to the defendant shall be filed and preserved among the records of this court in perpetuam rei memoriam of the subject matter in the complainants bill contained and to be used in any future controversey touching said subject matter between the complainant and the defendant and any person claiming under them or either of them And it is further adjudged ordered and decreed by the court that the complainant pay to the defendant his costs by him herein expended
        